Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162041(59)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  RONALD TINSLEY, VAN BUREN                                                                             Elizabeth M. Welch,
  STEEL, INC., and VAN BUREN                                                                                          Justices
  PROPERTIES OF MICHIGAN, LLC,
             Plaintiffs-Appellants,
                                                                    SC: 162041
  v                                                                 COA: 349354
                                                                    Wayne CC: 18-011537-NM
  NORMAN YATOOMA and NORMAN
  YATOOMA & ASSOCIATES, PC,
             Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, the motion of the Negligence Law Section of the State
  Bar of Michigan to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on March 9, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 10, 2021

                                                                               Clerk